Citation Nr: 1724327	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for pes planus as secondary to service-connected bilateral shin splints.

2.  Entitlement to service connection for pes planus as secondary to service-connected bilateral shin splints.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2004 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 Travel Board hearing.  A transcript of the hearing has been associated with the record. 


FINDINGS OF FACT

1.  In January 2007, the RO denied service connection for pes planus and the Veteran did not perfect an appeal.  

2.  The evidence submitted since the RO's January 2007 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the underlying claim for service connection for pes planus.  

3.  The Veteran's pes planus was not manifest in service and is not otherwise attributable to active service nor was it caused by or aggravated by the Veteran's service-connected bilateral shin splints.  



CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final regarding the issue of service connection for pes planus.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the RO's January 2007 rating decision sufficient to reopen the Veteran's claim of service connection for pes planus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

3.  The criteria for service connection for pes planus as secondary to service-connected bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence VA will obtain versus the information and evidence she is expected to provide. 38 C.F.R. § 3.159 (2015). 

The Veteran was mailed appropriate VCAA notice in July 2010, prior to the October 2010 rating decision on appeal.  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records (STRs) and post-service medical treatment records have been associated with the electronic claims file.  Additionally, the Veteran underwent a VA examination in September 2010 and VA obtained a subsequent medical opinion in August 2012.  
All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  In this regard, although the issue is before the Board on a new and material evidence basis, the AOJ considered the merits of this appeal in adjudications, to include the most recent SSOC. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  General due process considerations have been complied with by VA regarding this reopened claim.  See 38 C.F.R. § 3.103.

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated January 2007, the RO granted the Veteran's claims for service connection for bilateral shin splints and chronic low back pain and denied the Veteran's claims for service connection for retropatellar pain syndrome, right rhomboid muscle strain, depression, and pes planus.  In her March 2007 notice of disagreement (NOD), the Veteran stated that she disagreed with the decisions on her claims for bilateral shin splints, chronic low back pain with disc bulges and retropatellar pain syndrome, right knee.  As the Veteran did not timely file a NOD with respect to the pes planus claim, the January 2007 rating decision is now final as it relates to the Veteran's pes planus claim.

Pertinent evidence received since the January 2007 rating decision includes VA medical treatment records, VA examinations and medical opinions, and the Veteran's testimony at the September 2016 hearing.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the January 2007 rating decision is new and material.  Specifically, the newly received evidence shows that the Veteran has stated that her shin splints caused trouble with her feet, limiting her standing and exercising ability.  The evidence also shows that the Veteran complained of pain, swelling, stiffness, and weakness in her feet after walking about half a mile.  The Veteran also testified at the hearing that she first began having problems with her feet when she was in basic training.  This evidence is new in that it was not previously considered by agency decisionmakers.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, the evidence is material in that it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for pes planus as secondary to service-connected bilateral shin splints is warranted.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the Veteran's July 2003 entrance examination, it was clinically noted that the Veteran's feet were abnormal and that she had mild, asymptomatic pes planus.  The Veteran's STRs are silent for complaints of or treatment for pes planus while in service.  Her February 2006 separation examination was also silent for any complaints of foot pain and noted that her feet were normal with a normal arch.  

In the December 2010 VA examination, the Veteran reported pain after prolonged walking of about half a mile and that arch supports did not ease the pain but in fact made the pain in her feet worse.  The Veteran also complained of shin splints after walking approximately half a mile and that the pain developed in her feet first before she developed shin splints.  On physical examination, the examiner noted mild pronation and pain on manipulation of both feet.  On the left foot, the examiner found an arch present on both weight bearing and non-weight bearing.  With respect to the right foot, an arch was only present with non-weight bearing. 

The examiner opined that the Veteran had bilateral pes planus but concluded that the Veteran's pes planus was not aggravated beyond normal progression by her service-connected shin splints.  The rationale provided was that though pes planus often leads to shin splints, shin splints do not cause pes planus.  The examiner also cited medical literature which explained that pes planus causes muscles of the medial shin to become overstretched which, in turn, leads to weakening, which leads to more overstretching of the medial tibial muscles and results in a positive feedback loop of increasing inflammation and pain.  

In October 2012, the VA examiner who performed the December 2010 examination provided an addendum medical opinion.  The VA examiner indicated that the claims file was reviewed and stated that her opinion remained the same as before her claims file review.  Although the medical examiner did not phrase her conclusion in the requested "less likely than not" standard, the Board infers from the way the question was posed and the definitive tone of the opinion that the examiner communicated that it is less likely than not that the Veteran's service-connected shin splints caused or aggravated her pes planus beyond normal progression of the condition.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board finds that the preponderance of the evidence is against the claim of service connection for pes planus, claimed as secondary to bilateral shin splints.  The competent medical evidence of record does not provide a medical nexus, either based upon causation or aggravation, between the Veteran's service-connected bilateral shin splints and her current pes planus disability.

The Board acknowledges the Veteran's lay statements that her service-connected shin splints caused trouble with her feet, limiting her ability to stand and exercise.  The question of whether a disease such as shin splints causes or aggravates another disability (such as bilateral pes planus) is one that is medical in nature, beyond the realm of lay observation; it requires medical expertise.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to provide a competent opinion in this regard.  The Veteran is competent and credible to describe her pes planus symptoms, including pain upon walking and exercising.  The Veteran is not competent to establish a matter that requires medical knowledge, such as an etiological relationship between her claimed pes planus and her service-connected bilateral shin splints.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  

Based on the physician's noted findings of "mild, asymptomatic" pes planus at entry to service but normal feet upon separation from service, the Board finds that the evidence of record does not suggest that the Veteran's pes planus was permanently aggravated by service.  Furthermore, post-service evaluation and treatment records provide no indication that the Veteran's pes planus may otherwise be related directly to her service.  In short, the preponderance of the evidence of record is against a finding that the Veteran's pes planus, which was noted at entrance into service, underwent any increase in severity during service.  In this regard, there is no indication of treatment during service and there was no relevant disability found upon separation from service.  Accordingly, service connection for bilateral pes planus on the basis that it was incurred or aggravated in service is not warranted. 

For the foregoing reasons, the Board finds that the Veteran's claim for service connection for pes planus, claimed as secondary to service-connected bilateral shin splints, must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ;Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for pes planus; to that extent, the appeal is granted.

Service connection for pes planus is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


